 

American National Bank

and Trust Company of Chicago

 

INSTALLMENT NOTE (SECURED)

 

$92,539.00

 

Chicago, Illinois

 

July 2, 2001

 

 

 

 

Due July 2, 2006

 

                FOR VALUE RECEIVED, the undersigned (jointly and severally if
more than one) (“Borrower”), promises to pay to the order of American National
Bank and Trust Company of Chicago (“Bank”), at its principal place of business
in Chicago, Illinois or such other place as Bank may designate from time to time
hereafter, the principal sum of NINETY TWO THOUSAND FIVE HUNDRED THRITY NINE AND
00/100 DOLLARS, which sum shall be due on July 2, 2006, and shall be payable in
successive monthly installments of principal and interest in the aggregate
amount of $1,854.29 The first installment shall be due on the last day of July,
2001, and successive installments shall be paid on the same day of month,
thereafter until paid.

 

                Borrower's obligations and liabilities to Bank under this Note,
and all other obligations and liabilities of Borrower to Bank (including without
limitation all debts, claims and indebtedness) whether primary, secondary,
direct, contingent, fixed or otherwise, including those evidenced in rate
hedging agreements designed to protect the Borrower from the fluctuation of
interest rates, heretofore now and/or from time to time hereafter owing, due or
payable, however evidenced, created, incurred, acquired or owing and however
arising, whether under this Note, any agreement, instrument or document
heretofore, now or from time to time hereafter executed and delivered to Bank by
or on behalf of Borrower, or by oral agreement or operation of law or otherwise
shall be defined and referred to herein as “Borrower's Liabilities.”

 

                The unpaid principal balance of Borrower's Liabilities due
hereunder shall bear interest from the date of disbursement until paid, computed
at a daily rate equal to the daily rate equivalent of 7.5% per annum (computed
on the basis of a 360-day year and actual days elapsed); or provided, however,
that in the event that any of Borrower's Liabilities are not paid when due, the
unpaid amount of Borrower's Liabilities shall bear interest after the due date
until paid at a rate equal to the sum of the rate that would otherwise be in
effect plus 3%.

 

                Borrower warrants and represents to Bank that Borrower shall use
the proceeds represented by this Note solely for proper business purposes and
consistently with all applicable laws and statutes.

 

                To secure the prompt payment to Bank of Borrower's Liabilities
and the prompt, full and faithful performance by Borrower of all of the
provisions to be kept, observed or performed by Borrower under this Note and/or
any other agreement, instrument or document heretofore, now and/or from time to
time hereafter delivered by or on behalf of Borrower to Bank, Borrower grants to
Bank a security interest in and to the following property: (a) all of Borrower's
now existing and/or owned and hereafter arising or acquired monies, reserves,
deposits, deposit accounts and interest or dividends thereon, securities, cash,
cash equivalents and other property now or at any time or times hereafter in the
possession or under the control of Bank or its bailee for any purpose; (b) an
American National Bank and Trust Company of Chicago DDA pursuant to Security
Agreement (Specific) dated July 2, 2001, as amended from time to time, by and
between Borrower and Bank; and (c) all substitutions, renewals, improvements,
accessions or additions thereto, replacements, offspring, rents, issues,
profits, returns, products and proceeds thereof, including without limitation
proceeds of insurance policies insuring the foregoing collateral (all of the
foregoing property is referred to herein individually and collectively as
“Collateral”).


                Regardless of the adequacy of the Collateral, any deposits or
other sums at any time credited by or payable or due from Bank to Borrower, or
any monies, cash, cash equivalents, securities, instruments, documents or other
assets of Borrower in the possession or control of Bank or its Bailee for any
purpose, may be reduced to cash and applied by Bank to or setoff by Bank against
Borrower's Liabilities.

 

                Borrower agrees to deliver to Bank immediately upon Bank's
demand, such additional collateral as Bank may request from time to time should
the value of the Collateral (in Bank's sole and exclusive opinion) decline,
deteriorate, depreciate or become impaired, or should Bank deem itself insecure
for any reason whatsoever, including without limitation a change in the
financial condition of Borrower or any party liable with respect to Borrower's
Liabilities, and does hereby grant to Bank a continuing security interest in
such other collateral, which shall be deemed to be a part of the Collateral.
Borrower shall execute and deliver to Bank, at any time upon Bank's demand
therefor, all agreements, instruments, documents and other written matter that
Bank may request, in form and substance acceptable to Bank, to perfect and
maintain perfected Bank's security interest in the Collateral or any additional
collateral. Borrower agrees that a carbon, photographic or photostatic copy, or
other reproduction, of this Note or of any financing statement, shall be
sufficient as a financing statement.

 

                Bank may take, and Borrower hereby waives notice of, any action
from time to time that Bank may deem necessary or appropriate to maintain or
protect the Collateral, and Bank's security interest therein, and in particular
Bank may at any time (i) transfer the whole or any part of the Collateral into
the name of the Bank or its nominee, (ii) collect any amounts due on Collateral
directly from persons obligated thereon, (iii) take control of any proceeds and
products of Collateral, and/or (iv) sue or make any compromise or settlement
with respect to any Collateral. Borrower hereby releases Bank from any and all
causes of action or claims which Borrower may now or hereafter have for any
asserted loss or damage to Borrower claimed to be caused by or arising from: (a)
Bank's taking any action permitted by this paragraph; (b) any failure of Bank to
protect, enforce or collect in whole or in part any of the Collateral; and/or
(c) any other act or omission to act on the part of the Bank, its officers,
agents or employees, except for willful misconduct.


                The occurrence of any one of the following events shall
constitute a default by the Borrower (“Event of Default”) under this Note: (a)
if Borrower fails to pay any of Borrower's Liabilities when due and payable or
declared due and payable (whether by scheduled maturity, required payment,
acceleration, demand or otherwise); (b) if Borrower or any guarantor of any of
Borrower's Liabilities fails or neglects to perform, keep or observe any term,
provision, condition, covenant, warranty or representation contained in this
Note; (c) occurrence of a default or an event of default under any agreement,
instrument or document heretofore, now or at any time hereafter delivered by or
on behalf of Borrower to Bank; (d) occurrence of a default or an event of
default under any agreement, instrument or document heretofore, now or at any
time hereafter delivered to Bank by any guarantor of Borrower's Liabilities or
by any person or entity which has granted to Bank a security interest or lien in
and to some or all of such person's or entity's real or personal property to
secure the payment of Borrower's Liabilities; (e) if the Collateral or any other
of Borrower's assets are attached, seized, subjected to a writ, or are levied
upon or become subject to any lien or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors; (f) if a
notice of lien, levy or assessment is filed of record or given to Borrower with
respect to all or any of Borrower's assets by any federal, state or local
department or agency; (g)  Borrower or any guarantor of Borrower's Liabilities
becomes insolvent or generally fails to pay or admits in writing its inability
to pay debts as they become due, if a petition under Title 11 of the United
States Code or any similar law or regulation is filed by or against Borrower or
any such guarantor, if Borrower or any such guarantor shall make an assignment
for the benefit of creditors, if any case or proceeding is filed by or against
Borrower or any such guarantor for its dissolution or liquidation, or if
Borrower or any such guarantor is enjoined, restrained or in any way prevented
by court order from conducting all or any material part of its business affairs;
(h) the death or incompetency of Borrower or any guarantor of Borrower's
Liabilities, or the appointment of a conservator for all or any portion of
Borrower's assets or the Collateral; (i) the revocation, termination or
cancellation of any guaranty of Borrower’s Liabilities without written consent
of Bank; (j) if a contribution failure occurs with respect to any pension plan
maintained by Borrower or any corporation, trade or business that is, along with
Borrower, a member of a controlled group of corporations or a controlled group
of trades or businesses (as described in Sections 414(b) and (c) of the Internal
Revenue Code of 1986 or Section 4001 of the Employee Retirement Income Security
Act of 1974, as amended, “ERISA”) sufficient to give rise to a lien under
Section 302(f) of ERISA; (k) if Borrower or any guarantor of Borrower's
Liabilities is in default in the payment of any obligations, indebtedness or
other liabilities to any third party and such default is declared and is not
cured within the time, if any, specified therefor in any agreement governing the
same; (l) if any material statement, report or certificate made or delivered by
Borrower, any of Borrower’s partners, officers, employees or agents or any
guarantor of Borrower’s Liabilities is not true and correct; or (m) if Bank is
reasonably insecure.

 

                Upon the occurrence of an Event of Default, at Bank's option,
without notice by Bank to or demand by Bank of Borrower: (i) all of Borrower's
Liabilities shall be immediately due and payable; (ii) Bank may exercise any one
or more of the rights and remedies accruing to a secured party under the Uniform
Commercial Code of the relevant jurisdiction and any other applicable law upon
default by a debtor; (iii) Bank may enter, with or without process of law and
without breach of the peace, any premises where the Collateral is or may be
located, and may seize or remove the Collateral from said premises and/or remain
upon said premises and use the same for the purpose of collecting, preparing and
disposing of the Collateral; and/or (iv) Bank may sell or otherwise dispose of
the Collateral at public or private sale for cash or credit, provided, however,
that Borrower shall be credited with the net proceeds of any such sale only when
the same are actually received by Bank.

 

                Upon an Event of Default, Borrower, immediately upon demand by
Bank, shall assemble the Collateral and make it available to Bank at a place or
places to be designated by Bank which is reasonably convenient to Bank and
Borrower.

 

                All of Bank's rights and remedies under this Note are cumulative
and non-exclusive. The acceptance by Bank of any partial payment made hereunder
after the time when any of Borrower's Liabilities become due and payable will
not establish a custom or waive any rights of Bank to enforce prompt payment
hereof. Bank's failure to require strict performance by Borrower of any
provision of this Note shall not waive, affect or diminish any right of Bank
thereafter to demand strict compliance and performance therewith. Any waiver of
an Event of Default hereunder shall not suspend, waive or affect any other Event
of Default hereunder. Borrower and every endorser waive presentment, demand and
protest and notice of presentment, protest, default, non-payment, maturity,
release, compromise, settlement, extension or renewal of this Note, and hereby
ratify and confirm whatever Bank may do in this regard. Borrower further waives
any and all notice or demand to which Borrower might be entitled with respect to
this Note by virtue of any applicable statute or law (to the extent permitted by
law).


                Borrower agrees to pay, immediately upon demand by Bank, any and
all costs, fees and expenses (including reasonable attorneys' fees, costs and
expenses) incurred by Bank (i) in enforcing any of Bank's rights hereunder, and
(ii) in representing Bank in any litigation, contest, suit or dispute, or to
commence, defend or intervene or to take any action with respect to any
litigation, contest, suit or dispute (whether instituted by Bank, Borrower or
any other person) in any way relating to this Note, Borrower's Liabilities or
the Collateral, and to the extent not paid the same shall become part of
Borrower's Liabilities hereunder.

 

                This Note shall be deemed to have been submitted by Borrower to
Bank and to have been made at Bank's principal place of business.

 

                This Note shall be governed and controlled by the internal laws
of the State of Illinois and not the law of conflicts. The Bank may provide,
without any limitation whatsoever, any information or knowledge the Bank may
have about the undersigned or any matter relating to this Note and any related
documents to BANK ONE CORPORATION, or any of its subsidiaries or affiliates or
their successors, or to any one or more purchasers or potential purchasers of
this Note or any related documents, and the undersigned waives any right to
privacy the undersigned may have with respect to such matters. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights or obligations in
this Note to one or more purchasers whether or not related to the Bank.

 

                TO INDUCE BANK TO ACCEPT THIS NOTE, BORROWER IRREVOCABLY AGREES
THAT, SUBJECT TO BANK'S SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS
IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS NOTE
SHALL BE LITIGATED IN COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF
ILLINOIS. BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL,
STATE OR FEDERAL COURT LOCATED WITHIN SAID CITY AND STATE. BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION
BROUGHT AGAINST BORROWER BY BANK IN ACCORDANCE WITH THIS PARAGRAPH.

 

                BORROWER IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, COUNTERCLAIM OR PROCEEDING (I) TO ENFORCE OR DEFEND ANY RIGHTS
UNDER OR IN CONNECTION WITH THIS NOTE OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH, OR (II) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR
RELATED TO THIS NOTE OR ANY SUCH AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT,
AND AGREES THAT ANY SUCH ACTION, SUIT, COUNTERCLAIM OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.

 

 

“BORROWER”

1900 East Golf Road Suite 1200

EBIX. Com, Inc.

Schaumburg, Illinois 60173

an Illinois corporation

 

 

 

BY:

/s/ R. Baum

FEIN:

 

 

ITS:

       CFO

 


 

American National Bank

and Trust Company of Chicago

 

SECURITY AGREEMENT (SPECIFIC)

 

                THIS SECURITY AGREEMENT (this "Agreement"), dated as of the 2nd
day of July, 2001, by and between AMERICAN NATIONAL BANK AND TRUST COMPANY OF
CHICAGO ("BANK"), a national banking association with its principal place of
business at 120 South LaSalle Street, Chicago, Illinois 60603, and EBIX. Com,
Inc. ("Borrower"), an Illinois corporation with its chiefs executive office or
sole place of business at 1900 East Golf Road Suite 1200 Schaumburg, Illinois
60173, has reference to the following facts and circumstances:

 

 

A.

Pursuant to Borrower's request, Bank heretofore, now and from time to time
hereafter, has and/or may loan or advance monies, extend credit and/or extend
other financial accommodations to or for the benefit of Borrower.

 

 

 

 

B.

To secure repayment of the same and all of "Borrower's Liabilities" (as
hereinafter defined), Borrower wishes to provide Bank with a security interest
in and/or collateral assignment of Borrower's assets.

 

 

 

                NOW THEREFORE, in consideration of the terms and conditions set
forth herein, and of any loans or extensions of credit heretofore, now or
hereafter made to or for the benefit of Borrower by Bank, the parties hereto
agree as follows:

 

1. DEFINITIONS AND TERMS

 

1.1                           When used herein, the words, terms and/or phrases
set forth below shall have the following meanings:

 

 

A.

"Borrower's Liabilities": all obligations and liabilities of Borrower to Bank
(including without limitation all debts, claims, indebtedness and attorneys’
fees and expenses as provided for in Paragraph 6.11) whether primary, secondary,
direct, contingent, fixed or otherwise, including Rate Hedging Obligations (as
defined in subparagraph G herein), heretofore, now and/or from time to time
hereafter owing, due or payable, however evidenced, created, incurred, acquired
or owing and however arising, whether under this Agreement or the "Other
Agreements" (hereinafter defined) or by operation of law or otherwise.

 

 

 

 

B.

“Charges”: all national, federal, state, county, city, municipal and/or other
governmental (or any instrumentality, division, agency, body or department
thereof, including without limitation the Pension Benefit Guaranty Corporation)
taxes, levies, assessments, charges, liens, claims or encumbrances upon and/or
relating to the Borrower’s ownership and/or use of any of its assets, and/or
Borrower’s income and/or gross receipts.

 

 

 

 

C.

“Collateral”: shall have the meaning set forth in Paragraph 2.2.

 

 

 

 

D.

“Indebtedness”: (i) indebtedness for borrowed money or for the deferred purchase
price of property or services; (ii) obligations as lessee under leases which
shall have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases; (iii) obligations under direct or
indirect guaranties in respect of and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to in
clauses (i) or (ii) above; and (iv) liabilities with respect to unfunded vested
benefits under plans covered by Title IV of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and in effect from time to time.

 

 

 

 

E.

"Other Agreements": all agreements, instruments and documents, including without
limitation, guaranties, mortgages, deeds of trust, loan agreements, notes,
pledges, powers of attorney, consents, assignments, contracts, notices, security
agreements, leases, subordination agreements, financing statements and all other
written matter heretofore, now and/or from time to time hereafter executed by
and/or on behalf of Borrower and delivered to Bank.

 

 

 

 

F.

“Persons”: any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, entity, party or government (whether national, federal,
state, county, city, municipal or otherwise, including without limitation, any
instrumentality, division, agency, body or department thereof).

 

 

 

 

G.

“Rate Hedging Obligations”: shall mean any and all obligations of the Borrower,
whether absolute or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements designed
to protect the Borrower from the fluctuations of interest rates, exchange rates
or forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to: interest rate swap agreements,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap, floor or collar agreements,
forward rate currency agreements or agreements relating to interest rate
options, puts and warrants, and (ii) any and all agreements relating to
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.

 


 

1.2                           Except as otherwise defined in this Agreement or
the Other Agreements, all words, terms and/or phrases used herein and therein
shall be defined by the applicable definition therefor (if any) in the Illinois
Uniform Commercial Code as in effect from time to time.

 

2. COLLATERAL

 

2.1      To secure the prompt payment to Bank of Borrower's Liabilities and the
prompt, full and faithful performance by Borrower of all of the provisions to be
kept, observed or performed by Borrower under this Agreement and/or the Other
Agreements, Borrower grants to Bank a continuing security interest in and to,
and collaterally assigns to Bank, the following property of Borrower, wherever
located, whether now or hereafter existing, owned, licensed, leased (to the
extent of Borrower's leasehold interest therein), or consigned (to the extent of
Borrower's ownership interest therein): DDA

 

 

 

 

 

2.2                           All of the aforesaid property and products,
proceeds and supporting obligations of the foregoing in Paragraph 2.1 above,
including without limitation, proceeds of insurance policies insuring the
foregoing are herein individually and collectively called the “Collateral”. The
terms used herein to identify the Collateral shall have the same meaning as are
assigned to such terms in the Illinois Uniform Commercial Code as in effect from
time to time.

 

2.3                           Borrower shall make appropriate entries upon its
financial statements and its books and records disclosing Bank’s security
interest in the Collateral.

 

2.4                           All of Borrower's Liabilities shall constitute one
obligation secured by Bank's security interest in the Collateral and by all
other security interests, liens, claims and encumbrances heretofore, now and/or
from time to time hereafter granted by Borrower to Bank.

 

2.5                           Borrower authorizes Bank to file financing
statements and Borrower shall execute and deliver to Bank, at the request of
Bank, all agreements, instruments and documents (the "Supplemental
Documentation") that Bank may reasonably request, in form and substance
acceptable to Bank, to perfect and maintain perfected Bank's security interest
in the Collateral and to consummate the transactions contemplated in or by this
Agreement or the Other Agreements. Borrower agrees that a carbon, photographic
or photostatic copy, or other reproduction of this Agreement or of any financing
statement, shall be sufficient to evidence Bank’s security interest.

 

2.6                           Bank shall have the right, at any time during
Borrower's usual business hours, to inspect the Collateral and all related
records (and the premises upon which it is located) and to verify the amount and
condition of or any other matter relating to the Collateral.

 

2.7                           Borrower warrants and represents to and covenants
with Bank that: (a) Bank's security interest in the Collateral is now and at all
times hereafter shall be perfected and have a first priority except as expressly
agreed to in writing by the Bank; (b) the offices and/or locations where
Borrower keeps the Collateral are at Borrower's residence, chief executive
office or place of business specified at the beginning of this Agreement, and
Borrower shall not remove the Collateral therefrom except as may occur in the
ordinary course of business, and shall not keep any such Collateral at any other
offices or locations unless Borrower gives Bank written notice thereof at least
thirty (30) days prior thereto and the same is within the United States of
America; and (c) the address specified at the beginning of this Agreement is
Borrower's sole residence, chief executive office or sole place of business, and
Borrower, by written notice delivered to Bank at least thirty (30) days prior
thereto, shall advise Bank of Borrower's acquiring any new residence or opening
of any new office or place of business or closing of any existing residence,
office or place of business, and any new residence, office or place of business
shall be within the United States of America.

 


Exceptions:

 

(Borrower's additional place(s) of business)

 

 

_____________________________

 

(Additional locations where Borrower's Collateral is stored or held)

 

 

_____________________________

 

2.8      At the request of Bank, Borrower shall receive, as the sole and
exclusive property of Bank and as trustee for Bank, all monies, checks, notes,
drafts and all other payments for and/or proceeds of Collateral which come into
the possession or under the control of Borrower and immediately upon receipt
thereof, Borrower shall remit the same (or cause the same to be remitted), in
kind, to Bank or at Bank's direction.

 

2.9                           Upon demand or an Event of Default (as hereinafter
defined), Bank may take control of, in any manner, and may endorse Borrower's
name to any of the items of payment or proceeds described in Paragraph 2.8 above
and, pursuant to the provisions of this Agreement, Bank shall apply the same to
and on account of Borrower's Liabilities.

 

2.10                           Bank, at its option, may at any time or times
hereafter, but shall be under no obligation to, pay, acquire and/or accept an
assignment of any security interest, lien, encumbrance or claim asserted by any
person or entity against the Collateral.

 

2.11    In no event shall Borrower make any sale, transfer or other disposition
of any of the Collateral except as authorized in a writing executed by Bank and
delivered to Borrower. No such authorization given by Bank to sell any specified
portion of Collateral or any items thereof, and no waiver by Bank in connection
therewith shall establish a custom or constitute a waiver of the prohibition
contained in this Agreement against such sales, with respect to any portion of
the Collateral or any item thereof not covered by said authorization.

 

2.12                           Regardless of the adequacy of any collateral
securing Borrower's Liabilities hereunder, any deposits or other sums at any
time credited by or payable or due from Bank to Borrower, or any monies, cash,
cash equivalents, securities, instruments, documents or other assets of Borrower
in the possession or control of Bank or its bailee for any purpose may, upon
demand or an Event of Default or event or condition which with notice or lapse
of time would constitute an Event of Default, be reduced to cash and applied by
Bank to or setoff by Bank against Borrower's Liabilities hereunder.

 

3. WARRANTIES, REPRESENTATIONS AND COVENANTS;

INSURANCE AND TAXES

 

3.1                           Borrower, at its sole cost and expense, shall keep
and maintain (a) the Collateral insured for the full insurable value against all
hazards and risks ordinarily insured against by other owners or users of such
properties in similar businesses, and (b) business interruption insurance and
public liability and property damage insurance relating to Borrower's ownership
and use of its assets. All such policies of insurance shall be in form, with
insurers and in such amounts as may be satisfactory to Bank. Borrower shall
deliver to Bank the original (or certified) copy of each policy of insurance, or
a certificate of insurance, and evidence of payment of all premiums for each
such policy. Such policies of insurance (except those of public liability) shall
contain a standard form lender’s loss payable clause, in form and substance
acceptable to Bank, showing loss payable to Bank, and shall provide that the
insurance companies will give Bank at least thirty (30) days written notice
before any such policy or policies of insurance shall be altered or canceled and
that no act or default of Borrower or any other Person shall affect the right of
Bank to recover under such policy or policies of insurance in case of loss or
damage. Borrower hereby directs all insurers under such policies of insurance
(except those of public liability) to pay all proceeds payable thereunder
directly to Bank and hereby irrevocably appoints Bank as Borrower's agent and
attorney-in-fact to make, settle and adjust claims under such policies of
insurance and endorse the name of Borrower on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance.

 


Unless Borrower provides Bank with evidence of the insurance coverage required
by this Agreement, Bank may purchase insurance at Borrower’s expense to protect
Bank’s interests in the Collateral. This insurance may, but need not, protect
Borrower’s interests. The coverage that Bank purchases may not pay any claim
that Borrower makes or any claim that is made against Borrower in connection
with the Collateral. Borrower may later cancel any insurance purchased by Bank,
but only after providing Bank with evidence that Borrower has obtained insurance
as required by this Agreement. If Bank purchases insurance for the Collateral,
Borrower will be responsible for the costs of that insurance, including interest
and other charges Bank may impose in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to Borrower’s total
outstanding balance or obligation. The costs of the insurance may be more than
the cost of the insurance Borrower is able to obtain on its own.

 

3.2                           Borrower shall pay promptly, when due, all Charges
and shall not permit any Charges to arise, or remain, and will promptly
discharge the same.

 

4. WARRANTIES, REPRESENTATIONS AND COVENANTS; GENERAL

 

4.1                           Borrower warrants and represents to and covenants
with Bank that: (a) Borrower has the right, power and capacity and is and will
be duly authorized and empowered to enter into, execute, deliver and perform
this Agreement and the Other Agreements; (b) the execution, delivery and/or
performance by Borrower of this Agreement and the Other Agreements shall not,
and will not, by the lapse of time, the giving of notice or otherwise,
constitute a violation of any applicable law or a breach of any provision
contained in Borrower's Articles of Incorporation, By-Laws, Articles of
Partnership, Articles of Organization, Operating Agreement or similar document,
or contained in any agreement, instrument or document to which Borrower is now
or hereafter a party or by which it is or may be bound; (c) Borrower’s name as
it appears in this Agreement is its exact name as appears in Borrower’s
organizational documents, as amended; (d) Borrower’s state organization number
(if a registered organization) is ___________; (e) Borrower shall immediately
notify Bank in writing of any change in its name, business organization or
jurisdiction under which the Borrower is organized (or change of principal
residence if a sole proprietor); (f) Borrower has and at all times hereafter
shall have good, indefeasible and merchantable title to and ownership of the
Collateral, free and clear of all liens, claims, security interests and
encumbrances except those of Bank; (g) Borrower is now and at all times
hereafter, shall be solvent and generally paying its debts as they mature and
Borrower now owns and shall at all times hereafter own property which, at a fair
valuation, is greater than the sum of its debts; (h) Borrower is not, and will
not be during the term hereof in violation of any applicable federal, state or
local statute, regulation or ordinance that, in any respect materially and
adversely affects its business, property, assets, operations or condition,
financial or otherwise; and (i) Borrower is not in default with respect to any
indenture, loan agreement, mortgage, deed or other similar agreement relating to
the borrowing of monies to which it is a party or by which it is bound.

 


4.2                           Borrower warrants and represents to and covenants
with Bank that Borrower shall not, without Bank's prior written consent thereto:
(a) grant a security interest in, assign, sell, lease, license or transfer any
of the Collateral to any Person or permit, grant or suffer a lien, claim or
encumbrance upon any of the Collateral; (b) enter into any transaction not in
the ordinary course of business which materially and adversely affects
Borrower's ability to repay Borrower's Liabilities, any other obligations and
liabilities of Borrower to any third party or the Collateral; and (c) other than
as specifically permitted in or contemplated by this Agreement or the Other
Agreements, encumber, pledge, mortgage, sell, lease, license or otherwise
dispose of or transfer whether by sale, loan, distribution, merger,
consolidation or otherwise, any of Borrower's assets.

 

4.3                           Borrower covenants with Bank that Borrower shall
cause to be furnished to Bank such data and information (financial and
otherwise) as Bank, from time to time, may request bearing upon or related to
the Collateral, Borrower's financial condition and/or results of operations.

 

5. DEFAULT

 

5.1                           The occurrence of any one of the following events
shall constitute a default by the Borrower ("Event of Default") under this
Agreement: (a) if Borrower fails to pay any of Borrower's Liabilities when due
and payable or declared due and payable (whether by scheduled maturity, required
payment, acceleration, demand or otherwise); (b) if Borrower fails or neglects
to perform, keep or observe any term, provision, condition, covenant, warranty
or representation contained in this Agreement or any of the Other Agreements;
(c) occurrence of a default or Event of Default under any of the Other
Agreements heretofore, now or at any time hereafter delivered by or on behalf of
Borrower to Bank; (d) occurrence of a default or an Event of Default under any
agreement, instrument or document heretofore, now or at any time hereafter
delivered to Bank by any guarantor of Borrower's Liabilities or by any Person
which has granted to Bank a security interest or lien in such Person's real or
personal property to secure the payment of Borrower's Liabilities; (e) if the
Collateral or any other of Borrower's assets are attached, seized, subjected to
a writ, or are levied upon or become subject to any lien or come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors; (f) if a notice of lien, levy or assessment is filed of record or
given to Borrower with respect to all or any of Borrower's assets by any
federal, state, local department or agency; (g) if Borrower or any guarantor of
Borrower's Liabilities becomes insolvent or generally fails to pay or admits in
writing its inability to pay debts as they become due, if a petition under Title
11 of the United States Code or any similar law or regulation is filed by or
against Borrower or any such guarantor, if Borrower or any such guarantor shall
make an assignment for the benefit of creditors, if any case or proceeding is
filed by or against Borrower or any such guarantor for its dissolution or
liquidation, if Borrower or any such guarantor is enjoined, restrained or in any
way prevented by court order from conducting all or any material part of its
business affairs; (h) the death or incompetency of Borrower or any guarantor of
Borrower's Liabilities, or the appointment of a conservator for all or any
portion of Borrower's assets or the Collateral; (i) the revocation, termination,
or cancellation of any guaranty of Borrower’s Liabilities without written
consent of Bank; (j) if a contribution failure occurs with respect to any
pension plan maintained by Borrower or any corporation, trade or business that
is, along with Borrower, a member of a controlled group of corporations or
controlled group of trades or businesses (as described in Sections 414(b) and
(c) of the Internal Revenue Code of 1986 or Section 4001 of ERISA) sufficient to
give rise to a lien under Section 302(f) of ERISA; (k) if Borrower or any
guarantor of Borrower's Liabilities is in default in the payment of any
obligations, indebtedness or other liabilities to any third party and such
default is declared and is not cured within the time, if any, specified therefor
in any agreement governing the same; (l) if any material statement, report or
certificate made or delivered by Borrower, any of Borrower’s partners, officers,
employees or agents or any guarantor of Borrower’s Liabilities is not true and
correct; or (m) if Bank is reasonably insecure.

 


5.2                           All of Bank's rights and remedies under this
Agreement and the Other Agreements are cumulative and non-exclusive.

 

5.3                           Upon an Event of Default, Borrower's Liabilities
shall be immediately due and payable.

 

5.4                           Upon an Event of Default, Bank, in its sole and
absolute discretion, may exercise any one or more of the rights and remedies
accruing to a secured party under the Uniform Commercial Code as in effect from
time to time of the relevant state and any other applicable law upon default by
a debtor.

 

5.5                           Upon an Event of Default, Borrower, immediately
upon demand by Bank, shall assemble the Collateral and make it available to Bank
at a place or places to be designated by Bank which is reasonably convenient to
Bank and Borrower. Borrower recognizes that in the event Borrower fails to
perform, observe or discharge any of its obligations or liabilities under this
Agreement or the Other Agreements, no remedy of law will provide adequate relief
to Bank, and agrees that Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

5.6                           Upon an Event of Default, without notice, demand
or legal process of any kind, Bank may take possession of any or all of the
Collateral (in addition to Collateral of which it already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may enter into any of Borrower's premises where any of the
Collateral may be or is supposed to be, and search for, take possession of,
remove, keep and store any of the Collateral until the same shall be sold or
otherwise disposed of, and Bank shall have the right to store the same in any of
Borrower's premises without cost to Bank. Borrower agrees that Bank has no duty
to repair or clean the Collateral prior to sale, and that the disposal of the
Collateral in its present condition, without repair or cleanup shall not affect
the commercial reasonableness of such sale or disposition.

 

5.7                           Any notice required to be given by Bank of a sale,
lease, or other disposition of the Collateral or any other intended action by
Bank, (i) deposited in the United States mail, postage prepaid and duly
addressed to Borrower at the address specified at the beginning of this
Agreement, or (ii) sent via certified mail, return receipt requested, or (iii)
sent via facsimile, or (iv) delivered personally, not less than ten (10) days
prior to such proposed action, shall constitute commercially reasonable and fair
notice to Borrower.

 

5.8                           Upon an Event of Default, Borrower agrees that
Bank may, if Bank deems it reasonable, postpone or adjourn any such sale of the
Collateral from time to time by an announcement at the time and place of sale or
by announcement at the time and place of such postponed or adjourned sale,
without being required to give a new notice of sale. Borrower agrees that Bank
has no obligation to preserve rights against prior parties to the Collateral.
The Bank’s compliance with any applicable state or federal requirements in
connection with the disposition of the Collateral shall not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
Further, to the extent permitted by law, Borrower waives and releases any cause
of action and claim against Bank as a result of Bank's possession, collection or
sale of the Collateral, any liability or penalty for failure of Bank to comply
with any requirement imposed on Bank relating to notice of sale, holding of sale
or reporting of sale of the Collateral, and any right or redemption from such
sale.

 


6. GENERAL

 

6.1                           Borrower waives the right to direct the
application of any and all payments at any time or times hereafter received by
Bank on account of Borrower's Liabilities and Borrower agrees that Bank shall
have the continuing exclusive right to apply and re-apply any and all such
payments in such manner  as Bank may deem advisable, notwithstanding any entry
by Bank upon any of its books and records.

 

6.2                           This Agreement and Other Agreements shall be
binding upon and inure to the benefit of the heirs, representatives, successors
and assigns of Borrower and Bank.

 

6.3                           Bank's failure to require strict performance by
Borrower of any provision of this Agreement shall not waive, affect or diminish
any right of Bank thereafter to demand strict compliance and performance
therewith. Any suspension or waiver by Bank of an Event of Default by Borrower
under this Agreement or the Other Agreements shall not suspend, waive or affect
any other Event of Default by Borrower under this Agreement or the Other
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different type. None of the undertakings, agreements, warranties,
covenants and representations of Borrower contained in this Agreement or the
Other Agreements and no Event of Default by Borrower under this Agreement or the
Other Agreements shall be deemed to have been suspended or waived by Bank unless
such suspension or waiver is by an instrument in writing signed by an officer of
Bank and directed to Borrower specifying such suspension or waiver.

 

6.4      If any provision of this Agreement or the Other Agreements or the
application thereof to any person, entity or circumstance is held invalid or
unenforceable, the remainder of this Agreement and the Other Agreements and the
application of such provision to other Persons, or circumstances will not be
affected thereby and the provisions of this Agreement and the Other Agreements
shall be severable in any such instance.

 

6.5                           Borrower hereby appoints Bank as Borrower's agent
and attorney-in-fact for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any agreement, instrument or
document which Bank may deem necessary or advisable to accomplish the purposes
hereof which appointment is irrevocable and coupled with an interest. All monies
paid for the purposes herein, and all costs, fees and expenses paid or incurred
in connection therewith, shall be part of Borrower's Liabilities, payable by
Borrower to Bank on demand.

 

6.6                           Except as otherwise specifically provided in this
Agreement, Borrower waives any and all notice or demand which Borrower might be
entitled to receive by virtue of any applicable statute or law, and waives
presentment, demand and protest and notice of presentment, protest, default,
dishonor, non-payment, maturity, release, compromise, settlement, extension or
renewal of any or all agreements, instruments or documents at any time held by
Bank on which Borrower may in any way be liable.

 

6.7                           This Agreement, or a carbon, photographic or other
reproduction of this Agreement or of any financing statement covering the
Collateral or any portion thereof, shall be sufficient as a financing statement
and may be filed as such.

 


6.8                           Except as otherwise provided in the Other
Agreements, if any provision contained in this Agreement is in conflict with, or
inconsistent with any provision in the Other Agreements, the provision contained
in this Agreement shall control.

 

6.9                           The terms and provisions of this Agreement and the
Other Agreements shall supersede any prior agreement or understanding of the
parties hereto, and contain the entire agreement of the parties hereto with
respect to the matters covered herein. This Agreement and the Other Agreements
may not be modified, altered, or amended except by an agreement in writing
signed by Borrower and Bank. This Agreement shall continue in full force and
effect so long as any portion or component of Borrower's Liabilities shall be
outstanding. All of Borrower's warranties, representations, undertakings, and
covenants contained in this Agreement or the Other Agreements shall survive the
termination or cancellation of the same. Should a claim ("Recovery Claim") be
made upon the Bank at any time for recovery of any amount received by the Bank
in payment of Borrower's Liabilities (whether received from Borrower or
otherwise) and should the Bank repay all or part of said amount by reason of (1)
any judgment, decree or order of any court or administrative body having
jurisdiction over Bank or any of its property; or (2) any settlement or
compromise of any such Recovery Claim effected by the Bank with the claimant
(including Borrower), this Agreement and the security interests granted Bank
hereunder shall continue in effect with respect to the amount so repaid to the
same extent as if such amount had never originally been received by the Bank,
notwithstanding any prior termination of this Agreement, the return of this
Agreement to Borrower, or the cancellation of any note or other instrument
evidencing Borrower's Liabilities.

 

6.10                           This Agreement and the Other Agreements shall be
governed and controlled by the internal laws of the State of Illinois and not
the law of conflicts.

 

6.11    If at anytime or times hereafter, whether or not Borrower's Liabilities
are outstanding at such time, Bank: (a) employs counsel for advice or other
representation, (i) with respect to the Collateral, this Agreement, the Other
Agreements or the administration of Borrower's Liabilities or the Collateral,
(ii) to represent Bank in any litigation, arbitration, contest, dispute, suit or
proceeding or to commence, defend or intervene or to take any other action in or
with respect to any litigation, contest, dispute, suit or proceeding in any way
or respect relating to the Collateral, this Agreement, the Other Agreements, or
Borrower's affairs, or (iii) to enforce any rights of Bank against Borrower or
any other Person or entity which may be obligated to Bank by virtue of this
Agreement or the Other Agreements; (b) takes any action with respect to
administration of Borrower's Liabilities or to protect, collect, sell, liquidate
or otherwise dispose of the Collateral; and/or (c) attempts to or enforces any
of Bank's rights or remedies under this Agreement or the Other Agreements, the
reasonable costs, fees and expenses incurred by Bank with respect to the
foregoing, shall be part of Borrower's Liabilities, payable by Borrower to Bank
on demand.

 

6.12                           The Bank may provide, without any limitation
whatsoever, any information or knowledge the Bank may have about the undersigned
or any matter relating to this agreement and any related documents to BANK ONE
CORPORATION, or any of its subsidiaries or affiliates or their successors, or to
any one or more purchasers or potential purchasers of this agreement or any
related documents, and the undersigned waives any right to privacy the
undersigned may have with respect to such matters. The Borrower agrees that the
Bank may at any time sell, assign or transfer one or more interests or
participations in all or any part of its rights or obligations in this agreement
to one or more purchasers whether or not related to the Bank.


 

6.13                           BORROWER, IRREVOCABLY, AGREES THAT, SUBJECT TO
BANK'S SOLE AND ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY, MANNER
OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS AGREEMENT, THE OTHER
AGREEMENTS OR THE COLLATERAL SHALL BE LITIGATED ONLY IN COURTS HAVING SITUS
WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS. BORROWER HEREBY CONSENTS AND
SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURT LOCATED WITHIN
SAID CITY AND STATE. BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR
CHANGE THE VENUE OF ANY LITIGATION BROUGHT AGAINST BORROWER BY BANK IN
ACCORDANCE WITH THIS PARAGRAPH.

 

6.14                           BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, COUNTERCLAIM OR PROCEEDING (I) TO ENFORCE OR
DEFEND ANY RIGHTS UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE OTHER
AGREEMENTS, OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR
WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR
(II) ARISING FROM ANY DISPUTE OR CONTROVERSY ARISING IN CONNECTION WITH OR
RELATED TO THIS AGREEMENT, THE OTHER AGREEMENTS OR ANY SUCH AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT, AND AGREES THAT ANY SUCH ACTION, SUIT,
COUNTERCLAIM OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

                IN WITNESS WHEREOF, this Agreement has been duly executed as of
the day and year specified at the beginning hereof.

 

BORROWER:

EBIX. Com, Inc.

an Illinois corporation

 

 

BY:

/s/ R. J. Baum

 

 

 

 

ITS:

     CFO

 

 

Accepted this 2nd day of July, 2001, at Bank's principal place of business in
the City of Chicago, State of Illinois.

 

AMERICAN NATIONAL BANK AND

TRUST COMPANY OF CHICAGO

 

BY:

 

 

 

 

 

ITS:

 

 

 

 